Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the term "desired" (line 27) is a relative term which renders the claim indefinite.  The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 1, the recitation “different diameter sizes and bifurcation designs, thereby providing different flow resistances for different desired flow-splitting performance, and controlling the flow resistances of the fluid at different temperatures, such that a split percentage of the high temperature flow splitting component is controllable” (emphasis added) (lines 25-29) renders the claim indefinite as the meets and bounds of the claim are unclear.
Namely, it is unclear how the claimed high-temperature flow-splitting component is being limited by the aforementioned recitation in that it is unclear what diameter sizes and bifurcation designs are encompassed by the claimed invention, what flow-splitting performance is desired by those designs, and how split percentage is controllable by those designs.  More specifically, it is unclear if the claimed high-temperature flow-splitting component comprises one or more coexisting designs or alternative designs.
Claims 2-7 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644), and further in view of Gautam et al. (US 2017/0001943).
Regarding claim 1, Takahashi (Figure 10 embodiment, which is a variation of the Figure 1 embodiment, see Paragraphs 75-76) discloses a high-temperature flow-
An entrance channel (Annotated Figure 10), used for introducing a fluid at a total flow rate (Paragraph 75) where the entrance channel has an exit (Annotated Figure 10),
At least one primary channel (Annotated Figure 10), connected with the entrance channel (Figure 10), forming a first angle with the entrance channel such that the first angle ranges from 90°~270° (Figure 10 and Paragraph 80: The at least one primary channel and the entrance channel are angled by 120º), where the at least one primary channel has an entrance directly connected with the exit of the entrance channel such that the fluid completely flows into the at least one primary channel from the entrance channel (Annotated Figure 10), and
At least one subordinate channel (Annotated Figure 10), connected with the at least one primary channel (Annotated Figure 10), forming a second angle with the at least one primary channel such that the second angle ranges from 30°~150° (Figure 10: The at least one subordinate channel and the at least one primary channel are angled by 120º), the at least one subordinate channel has an entrance directly connected with the at least one primary channel and not directly connected with the exit of the entrance channel such that the fluid in the at least one primary channel flows distributedly into the at least one subordinate channel and downstream in the at least one primary channel (Annotated Figure 10), and
Where at the entrance of the at least one subordinate channel, the fluid flowing downstream in the at least one primary channel has a first flow rate, the fluid flowing 
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one primary channel (16), at least one subordinate channel (10), and at least one subordinate channel (12), where the entrance channel, the at least one primary channel and the at least one subordinate channel collectively form an asymmetrical structure (Figure 3) with different diameter sizes and bifurcation designs (Paragraphs 43, 44, and 47), thereby providing different flow resistances for different channels to obtain a desired flow-splitting performance and controlling the flow resistances of the fluid at different temperatures such that a split percentage of the high temperature flow splitting component is controllable (Paragraphs 41-48: The diameters and relative angles of the entrance channel, the at least one primary channel, and the at least one subordinate channel are configured to be varied in order to adjust volumetric flow rates of fluid flowing within each of the entrance, primary channel, and subordinate channels).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the entrance, primary channel, and subordinate channels as disclosed by Takahashi in the form an asymmetrical structure as taught by 
Note: The recitation “applicable to operate under a temperature range between a first temperature and a second temperature larger than the first temperature second fluid at a second temperature” (lines 1-3) constitutes intended use limitation that does not further limit the structure of the claimed invention (i.e. the claimed flow-splitting component is used in a device that operates over a temperature range).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “thereby providing different flow resistances for different channels to obtain a desired flow-splitting performance, and controlling the flow resistances of the fluid at different temperatures, such that a split percentage of the high temperature flow splitting component is controllable” (claim 1, lines 26-29) constitutes a functional limitation, there being no differentiating structure recited.  Since Takahashi as modified by Gautam discloses a a flow-splitting component, comprising: at least one primary channel, at least one subordinate channel, and at least one 

    PNG
    media_image1.png
    337
    644
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi discloses a high-temperature flow-splitting component as discussed above.  However, Takahashi does not explicitly teach or disclose a ratio of a diameter of the at least one primary channel to a diameter of the at least one subordinate channel.
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one primary channel (Defined by tube 16) and at least one subordinate channel (Defined by mini-tubes 10, 12, 14) connected with the at least one primary channel (Figure 3), where  the at least one primary channel has a first diameter ψ1 (Paragraphs 44 and 47), where the at least one subordinate channel has a second diameter ψ2 (Paragraphs 43 and 47), and (ψ2/ψ1) = 0.25 ~ 1.1 (Paragraphs 43 and 44: A tube with 
Regarding claim 7, Takahashi discloses a heat exchanger, comprising: at least one channel plate (10, 20), having two opposing sides (Figure 1: A leftmost side adjacent to element 92 and a rightmost side adjacent to element 91) to be furnished respectively with a plurality of first fluid channels (93, 94) and a plurality of second fluid channels (91, 92), a first fluid and a second fluid being to flow respectively through the plurality of first fluid channels and the plurality of second fluid channels (Paragraph 34), the first fluid and the second fluid having different temperatures (Paragraph 35), where the at least one first fluid channel comprises the high-temperature flow-splitting component of claim 1 (See rejection of claim 1 above).

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644) and Gautam et al. (US 2017/0001943), and further in view of Lei et al. (US 6,637,463).
Regarding claims 3, 4, 5, and 6, Takahashi discloses a high-temperature flow-splitting component as discussed above.  While the high-temperature flow-splitting component comprises metal (Paragraph 36) and is operable at a temperature (Paragraph 35), Takahashi does not explicitly teach or disclose a comparison between the second flow rate and the total flow rate.
.





Response to Arguments
Regarding the remarks on page 5, lines 2-20:
Applicant’s remarks concerning the 6/03/2021 Office Action are noted.
Regarding the arguments on page 5, line 21 to page 6, line 7:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the remarks on page 6, line 9 to page 7, line 24:
Applicant’s remarks concerning the 6/03/2021 Office Action and the 8/30/2021 amendment are noted.
Regarding the arguments on page 8, line 1 to page 9, line 17:
Applicant alleges that Takahashi does not teach or disclose claim 1 as amended.  Applicant's arguments have been fully considered but they are moot in view of a new grounds of rejection as necessitated by applicant’s amendment
Regarding the arguments on page 9, lines 18-21:
Applicant alleges that Gautam and Lei do not remedy Takahashi with regard to amended claim 1.  Applicant's arguments have been fully considered but they are not found to be persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding the arguments on page 9, lines 22-27:
Applicant alleges that claim 1 is allowable and that claims 2-7 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON N THOMPSON/Examiner, Art Unit 3763          
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763